Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pub.No.: US 2016/0065370 A1 to Le Saint et al (hereafter referenced as Saint) in view of Pub.No.: US 2012/0310882 A1 to Werner et al (hereafter referenced as Werner).
Regarding claim 1, Saint discloses “a method for performing a merge update for a database, the method comprising: generating a message comprising a first key (generate ephemeral key pair [Fig.4/item 400])  and a first transaction associated with the first key” (calculate identification factor using identification data and authentication data for first transaction association [Fig.4/item 402]) , “merging the message with a first key-value pair stored in the database”(combine identification factor with ephemeral public key and private key [Fig.4/item 403]) ; “and performing (conduct transaction using credentials [Fig.5/item 414]).
Saint does not explicitly disclose “the first transaction indicating a transaction to perform other than for key-value pairs comprising the first key; storing the message in a database; the first-key value pair comprising the first key”
However, Werner in an analogous art teaches “the first transaction indicating a transaction to perform other than for key-value pairs comprising the first key; storing the message in a database” (receive first key value pair from a first application and Werner [Fig.3/item 302] where the key value pair can be securely stored Werner [par.0036]); the first-key value pair comprising the first key” (receive first key-value pair Werner [Fig.3]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of applicant’s invention to combine the teachings of Saint’s merging a message within an ephemeral key pair with Werner’s transaction for performing key pairs in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Saint teaches the generation of an ephemeral key pair, Werner additionally illustrates a key pair value stored in a database, and both are from the same field of endeavor.
Regarding claim 2 in view of claim 1, the references combined disclose “wherein the first transaction comprises performing one or more inserts into at least one of the database or a second database”(public key is inserted and stored the database Saint[par.0035]), “and further comprising: determining if there is sufficient space in the at least one of the database or the second database to perform the one or more inserts”( key derivation patterns are determined prior to insertion token and credentials Saint[Fig.9/item 908]); “and storing the message in the database when it is determined there is sufficient space in the at least one of the database or the second database to perform the one or more inserts”(send registration Saint[Fig.9/item 912]) data after determination steps Saint[Fig.911]).
Regarding claim 3 in view of claim 2, the references combined disclose “wherein a first insert of the one or more inserts is configured to trigger one or more additional inserts in the at least one of the database or the second database” (In response to the notification, the remote storage location can send notifications to other devices indicating the winning key-value pair as an available key-value pair for incorporation by the corresponding applications on the other devices Werner[par.0067]) , “wherein determining if there is sufficient space in the at least one of the database or the second database to perform the one or more inserts comprises determining if there is sufficient space in the at least one of the database or the second database to perform the one or more additional inserts” (In response to the notification, the remote storage location can send notifications to other devices indicating the winning key-value pair as an available key-value pair for incorporation by the corresponding applications on the other devices Werner[par.0067]).
Regarding claim 4 in view of claim 2, the references combined disclose “wherein a first insert of the one or more inserts is configured to trigger one or more additional inserts in the at least one of the database or the second database” (In response to the notification, the remote storage location can send notifications to other devices indicating the winning key-value pair as an available key-value pair for incorporation by the corresponding applications on the other devices Werner[par.0067]), “and further comprising: determining if there is sufficient space in the at least one of the database or the second database to perform the one or more additional inserts” (In response to the notification, the remote storage location can send notifications to other devices indicating the winning key-value pair as an available key-value pair for incorporation by the corresponding applications on the other devices Werner[par.0067]); “and aborting the first insert when there is not sufficient space in the at least one of the database or the second database to perform the one or more additional inserts.”(determine a conflict with another received key pair Werner [Fig.4/item 404] a notification is sent to the device (step 406). The notification to the device indicates that the key-value pair sent to the remote storage location is out of sequence from another key-value pair received for the application. In some implementations, the remote storage location does not send any other notifications for the key-value pair to other devices until the conflict is resolved Werner [par.0060]).
Regarding claim 5 in view of claim 1, the references combined disclose “wherein the transaction comprises an operation to perform on a value of a key-value pair comprising a key other than the first key” (receive a request (the operation) for key-value pair from one of the other devices Werner [Fig.2/item 206]).
Regarding claim 6 in view of claim 5, the references combined disclose “wherein the key-value pair is stored in a second database” (sensitive or confidential data (e.g., cryptographic keys) may be stored (e.g., in encrypted form) in and/or retrieved from a storage device 107 that is operably connected to the user device 200 Saint [par.0082]).
Regarding claim 7 in view of claim 1, the references combined disclose “wherein the message further comprises an operation to perform on a first value of the first key-value pair”(generate ephemeral key pair Saint[Fig.4/item 400]) “wherein merging the message with the first key-value pair comprises performing the operation on the first value to generate an updated first value” (generate first shared secret using combined ephemeral private key and static server public key Saint[Fig.4/item 404]) ; “wherein performing the first transaction is based on whether the updated first value satisfies a condition indicated in the first transaction” (Once the criteria have been satisfied, send messages including combined values Saint[Fig.4/item 407]).
Regarding claim 8 in view of claim 7, the references combined disclose “wherein a first value of the first key-value pair comprises a reference counter for a first data”(the timestamp indicates  time the key-value was generated Werner[par.0012]), “and wherein the transaction comprises updating an allocation table to indicate the first data is deallocated when the reference counter satisfies a condition” (when updated key value pairs are received from an application , the cache can discard earlier received key-value pairs for that application stored Werner [par.0033]). 
Regarding claim 9 in view of claim 1, the references combined disclose “wherein merging the message occurs at a different time than storing the message in the database” (combine message Saint [Fig.4/item 403] and pass message to remote computer for storage at server Saint [Fig.4/item 407]).
clam 10, Werner discloses “a non-transitory computer readable medium comprising instructions to be executed in a computer system, wherein the instructions when executed in the computer system cause the computer system to generate a message comprising a first key(generate ephemeral key pair [Fig.4/item 400]) and a first transaction associated with the first key” calculate identification factor using identification data and authentication data for first transaction [Fig.4/item 402]), “and perform the first transaction based on merging the message with the first key-value pair.” (conduct transaction using credentials [Fig.5/item 414]). (conduct transaction using credentials [Fig.5/item 414]). (conduct transaction using credentials [Fig.5/item 414]), “merge the message with a first key-value pair stored in the database” (combine identification factor with ephemeral public key and private key [Fig.4/item 403]).
Saint does not explicitly disclose “the first transaction indicating a transaction to perform other than for key-value pairs comprising the first key; store the message in a database; the first-key value pair comprising the first key”
However, Werner in an analogous art teaches “the first transaction indicating a transaction to perform other than for key-value pairs comprising the first key; store the message in a database” (receive first key value pair from a first application and Werner [Fig.3/item 302] where the key value pair can be securely stored Werner [par.0036]); the first-key value pair comprising the first key” (receive first key-value pair Werner [Fig.3]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of applicant’s invention to combine the teachings of Saint’s 
Regarding claim 11 in view of claim 10, the references combined disclose “wherein the first transaction comprises performing one or more inserts into at least one of the database or a second database” (public key is inserted and stored the database Saint[par.0035]), “and wherein the instructions, when executed in the computer system, further cause the computer system to determine if there is sufficient space in the at least one of the database or the second database to perform the one or more inserts” ( key derivation patterns are determined prior to insertion token and credentials Saint[Fig.9/item 908]); “and store the message in the database when it is determined there is sufficient space in the at least one of the database or the second database to perform the one or more inserts”(send registration Saint[Fig.9/item 912]) data after determination steps Saint[Fig.911]).
Regarding claim 12 in view of claim 11, the references combined disclose “wherein    a    first insert of the one or more inserts is configured to trigger one or more additional inserts in the at least one of the database or the second database” (In response to the notification, the remote storage location can send notifications to other devices indicating the winning key-value pair as an available key-value pair for incorporation by the corresponding applications on the other devices Werner[par.0067]), “wherein determining if there is sufficient space in the at least one of (In response to the notification, the remote storage location can send notifications to other devices indicating the winning key-value pair as an available key-value pair for incorporation by the corresponding applications on the other devices Werner[par.0067])
Regarding claim 13 in view of claim 11, the references combined disclose “wherein a first insert of the one or more inserts is configured to trigger one or more additional inserts in the at least one of the database or the second database” (In response to the notification, the remote storage location can send notifications to other devices indicating the winning key-value pair as an available key-value pair for incorporation by the corresponding applications on the other devices Werner[par.0067]), “and wherein the instructions , when executed in the computer system, further cause the computer system to  determine if there is sufficient space in the at least one of the database or the second database to perform the one or more additional inserts” (In response to the notification, the remote storage location can send notifications to other devices indicating the winning key-value pair as an available key-value pair for incorporation by the corresponding applications on the other devices Werner[par.0067]); “and aborting the first insert when there is not sufficient space in the at least one of the database or the second database to perform the one or more additional inserts” (determine a conflict with another received key pair Werner[Fig.4/item 404] A notification is sent to the device (step 406). The notification to the device indicates that the key-value pair sent to the remote storage location is out of sequence from another key-value pair received for the application. In some implementations, the remote storage location does not send any other notifications for the key-value pair to other devices until the conflict is resolved Werner [par.0060]).
Regarding claim 14 in view of claim 10, the references combined disclose “wherein the transaction comprises an operation to perform on a value of a key-value pair comprising a key other than the first key” (receive a request(the operation) for key-value pair from one of the other devices Werner[Fig.2/item 206]).
Regarding claim 15 in view of claim 10, the references combined disclose “wherein the message further comprises an operation to perform on a first value of the first key-value pair”(generate ephemeral key pair Saint[Fig.4/item 400]), wherein merging the message with the first key-value pair comprises performing the operation on the first value to generate an updated first value” (generate first shared secret using combined ephemeral private key and static server public key Saint[Fig.4/item 404]); “wherein performing the first transaction is based on whether the updated first value satisfies a condition indicated in the first transaction”(Once the criteria have been satisfied, send messages including combined values Saint[Fig.4/item 407]).
Regarding claim 16 in view of claim 15, the references combined disclose “wherein a first value of the first key-value pair comprises a reference counter for a first data”(the timestamp indicates  time the key-value was generated Werner[par.0012]), “and wherein the transaction comprises updating an allocation table to indicate the first data is deallocated when the reference counter satisfies a condition” (when updated key value pairs are received from an application , the cache can discard earlier received key-value pairs for that application stored Werner [par.0033]).
Regarding claim 17 in view of claim 10, the references combined disclose “wherein merging the message occurs at a different time than storing the message in the database” (combine message Saint [Fig.4/item 403] and pass message to remote computer for storage at server Saint [Fig.4/item 407]).
Regarding claim 18, Saint discloses “a computer system, comprising: a memory; and a processor coupled to the memory, the memory and the processor being configured to: generate a message comprising a first key(generate ephemeral key pair [Fig.4/item 400]) and a first transaction associated with the first key” (calculate identification factor using identification data and authentication data for first transaction [Fig.4/item 402]),“merge the message with a first key-value pair stored in the database” (combine identification factor with ephemeral public key and private key [Fig.4/item 403]); and performing the first transaction based on merging the message with the first key-value pair.” (conduct transaction using credentials [Fig.5/item 414]).
Saint does not explicitly disclose “the first transaction indicating a transaction to perform other than for key-value pairs comprising the first key; store the message in a database; the first-key value pair comprising the first key”
However, Werner discloses “the first transaction indicating a transaction to perform other than for key-value pairs comprising the first key; store the message in a database; the first-key value pair comprising the first key” (receive first key value pair from a first application and Werner[Fig.3/item 302] where the key value pair can be securely stored Werner[par.0036]) ;the first-key value pair comprising the first key”(receive first key-value pair Werner[Fig.3]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of applicant’s invention to combine the teachings of Saint’s merging a message within an ephemeral key pair with Werner’s transaction for performing key pairs in order to provide additional security. One of ordinary skill in the art would have been motivated to combine because Saint teaches the generation of an ephemeral key pair, Werner additionally illustrates a key pair value stored in a database, and both are from the same field of endeavor.
Regarding claim 19 in view of claim 18, the references combined disclose “wherein the first transaction comprises performing one or more inserts into at least one of the database or a second database” (public key is inserted and stored the database Saint[par.0035]), “and wherein the memory and the processor are further configured to determine if there is sufficient space in the at least one of the database or the second database to perform the one or more inserts” ( key derivation patterns are determined prior to insertion token and credentials Saint[Fig.9/item 908]); “and store the message in the database when it is determined there is sufficient space in the at least one of the database or the second database to perform the one or more inserts” (send registration Saint[Fig.9/item 912]) data after determination steps Saint[Fig.911]).
Regarding claim 20 in view of claim 19, the references combined disclose “wherein a first insert of the one or more inserts is configured to trigger one or more additional inserts in the at least one of the database or the second database” (In response to the notification, the remote storage location can send notifications to other devices indicating the winning key-value pair as an available key-value pair for incorporation by the corresponding applications on the other devices Werner[par.0067]), “wherein determining if there is sufficient space in the at least one of the database or the second database to perform the one or more inserts comprises determining if there is sufficient space in the at least one of the database or the second database to perform the one or more additional inserts” (In response to the notification, the remote storage location can send notifications to other devices indicating the winning key-value pair as an available key-value pair for incorporation by the corresponding applications on the other devices Werner[par.0067]).
Regarding claim 21 in view of claim 19, the references combined disclose “wherein a first insert of the one or more inserts is configured to trigger one or more additional inserts in the at least one of the database or the second database” (In response to the notification, the remote storage location can send notifications to other devices indicating the winning key-value pair as an available key-value pair for incorporation by the corresponding applications on the other devices Werner[par.0067]), “and wherein the memory processor are further configured to determine if there is sufficient space in the at least one of the database or the second database to perform the one or more additional inserts” (In response to the notification, the remote storage location can send notifications to other devices indicating the winning key-value pair as an available key-value pair for incorporation by the corresponding applications on the other devices Werner[par.0067]); “ and abort the first insert when there is not sufficient space in the at least one of the database or the second database to perform the one or more additional inserts” (determine a conflict with another received key pair Werner[Fig.4/item 404] A notification is sent to the device (step 406). The notification to the device indicates that the key-value pair sent to the remote storage location is out of sequence from another key-value pair received for the application. In some implementations, the remote storage location does not send any other notifications for the key-value pair to other devices until the conflict is resolved Werner [par.0060]).
Regarding claim 22 in view of claim 18, the references combined disclose “wherein the transaction comprises an operation to perform on a value of a key-value pair comprising a key other than the first key” (receive a request(the operation) for key-value pair from one of the other devices Werner[Fig.2/item 206]).
Regarding claim 23 in view of claim 18, the references combined disclose “wherein the message further comprises an operation to perform on a first value of the first key-value pair”(generate ephemeral key pair Saint[Fig.4/item 400]), “wherein merging the message with the first key-value pair comprises performing the operation on the first value to generate an updated first value” (generate first shared secret using combined ephemeral private key and static server public key Saint[Fig.4/item 404]); “wherein performing the first transaction is based on whether the updated first value satisfies a condition indicated in the first transaction.” (Once the criteria have been satisfied, send messages including combined values Saint [Fig.4/item 407]).
Regarding claim 24 in view of claim 18, the references combined disclose “wherein merging the message occurs at a different time than storing the message in the database” (combine message Saint [Fig.4/item 403] and pass message to remote computer for storage at server Saint [Fig.4/item 407]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159.  The examiner can normally be reached on Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D ANDERSON/Examiner, Art Unit 2432                                                                                                                                                                                                        
/CHRISTOPHER C HARRIS/Primary Examiner, Art Unit 2432